Name: Commission Regulation (EC) No 2364/2001 of 3 December 2001 prohibiting fishing for Greenland halibut by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  Europe;  fisheries
 Date Published: nan

 Avis juridique important|32001R2364Commission Regulation (EC) No 2364/2001 of 3 December 2001 prohibiting fishing for Greenland halibut by vessels flying the flag of the United Kingdom Official Journal L 318 , 04/12/2001 P. 0005 - 0005Commission Regulation (EC) No 2364/2001of 3 December 2001prohibiting fishing for Greenland halibut by vessels flying the flag of the United KingdomTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 1965/2001(2), and in Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2848/2000 of 15 December 2000 fixing for 2001 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required(3), as amended by Commission Regulation (EC) No 1666/2001(4), lays down quotas for Greenland halibut for 2001.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of Greenland halibut in the waters of ICES divisions V and XIV (Greenland waters) by vessels flying the flag of the United Kingdom or registered in the United Kingdom have exhausted the quota allocated for 2001. The United Kingdom has prohibited fishing for this stock from 24 October 2001. This date should be adopted in this Regulation also,HAS ADOPTED THIS REGULATION:Article 1Catches of Greenland halibut in the waters of ICES divisions V and XIV (Greenland waters) by vessels flying the flag of the United Kingdom or registered in the United Kingdom are hereby deemed to have exhausted the quota allocated to the United Kingdom for 2001.Fishing for Greenland halibut in the waters of ICES divisions V and XIV (Greenland waters) by vessels flying the flag of the United Kingdom or registered in the United Kingdom is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 24 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 268, 9.10.2001, p. 23.(3) OJ L 334, 30.12.2000, p. 1.(4) OJ L 223, 18.8.2001, p. 4.